Citation Nr: 1113444	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome/neuropathy (also claimed as a right arm condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for right carpal tunnel syndrome/neuropathy (also claimed as a right arm condition).

This appeal was previously before the Board in December 2009 at which time the Board denied claims for service connection for a back condition and right big toe condition, and remanded the claims for service connection for right carpal tunnel syndrome and a right knee condition for additional development.  Service connection for a right knee condition was granted by a December 2010 rating decision.  Accordingly, the only issue remaining on appeal is the issue listed on the cover page. 


FINDING OF FACT

Carpal tunnel syndrome was not diagnosed in service or for several years thereafter, and there are no medical opinions in the record which establish a link between the current carpal tunnel syndrome and service.


CONCLUSION OF LAW

The criteria for establishing service connection for right carpal tunnel syndrome/neuropathy (also claimed as a right arm condition) have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a November 2004 letter, issued prior to the rating decision on appeal, and a January 2010 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2010 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, and lay statements.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Based upon the evidence of record, the Board finds that service connection for right carpal tunnel syndrome/neuropathy is not warranted.

The service treatment records show that in February 1991, the Veteran complained of pain in her right arm.  She said that is was not constant and that it would occur only for a few moments then go away.  The examiner indicated a pinched nerve in the neck should be ruled out.  In November 1994, the Veteran presented with complaints that her right palm had severe itching and swelling.  After a physical examination, the assessment was of questionable intermittent dermatitis/allergic reaction to an unknown substance.  In August 1995, the Veteran endorsed having swollen or painful joints, but upon physical examination, the upper extremities were evaluated as normal.  During the separation examination of June 1996, the Veteran reported that the joints in her hands and arms ache, but upon physical examination, the upper extremities were evaluated as normal.

Private treatment reports dating from January or February 2002 to January 2004 show that the Veteran complained of tingling from her elbow to her fingers in June 2002.  There was a notation concerning computer networking at that time.  No further complaints were noted in the private treatment records.  A November 2002 entry noted the Veteran was in school for computer networking.  

VA treatment reports show that the Veteran has been diagnosed with and received ongoing treatment post-service for bilateral carpal tunnel syndrome.  She initially presented in November 2004 with complaints of right forearm and hand numbness, tingling, and weakness, and elbow and shoulder pains which she reported had occurred almost daily for the previous 2 years.  A January 2005 electromyograph (EMG) revealed electrodiagnostic evidence of bilateral median neuropathy across the wrists, compatible with severe right and mild left carpal tunnel syndrome.  In May 2005, the Veteran again reported having experienced right hand and forearm pain for over 2 years.  She underwent a right carpal tunnel release in December 2006.

The Veteran was afforded a VA examination in December 2007, during which the claims file was reviewed.  The Veteran reported that the onset of her claimed right arm condition was in the early 1990s.  She said that she noticed that her right thumb would be sore, she had right wrist pain, and she noticed some pain radiating up to her elbow.  She saw a doctor about it, but she did not remember what they said.  She stated that she was given Motrin.  At one of her jobs, she was given a brace for pain and tingling of the fingers.  She was diagnosed with carpal tunnel syndrome (severe on the right).  She had carpal tunnel surgery about 1 year prior to the examination on the right.  She stated that she still had a funny feeling and did not have much strength in her hand.  

After a physical examination of the Veteran, the diagnoses included right carpal tunnel syndrome, and carpal tunnel release, with residual scar and wrist pain.  As to whether the Veteran's chronic right hand condition was at least as likely as not first manifested by complaints of hand pain in service, the examiner said she cannot resolve this issue without resort to mere speculation.  Her rationale was that even though the Veteran's active duty release date was listed as 1996 in the examination request, there were records from 1999 in the service records that mentioned some hand pain.  There was no mention of any specific diagnosis of carpal tunnel syndrome or other diagnosis for the right hand in the service records.  The carpal tunnel and/or right hand symptoms were mentioned in the VA records in 2002 and later.  Since the examiner did not see any specific work-up or examination in the service records that would be consistent with carpal tunnel syndrome, she can not be sure the Veteran developed it on active duty.

In April 2010, the Veteran was afforded another VA examination, during which the claims file was reviewed.  The examining physician noted that the claims file contained a report of medical history from June 1996 indicating that the joints in the Veteran's hands and arms ache.  There was also a note from November 1994 indicating right hand pain and itch for which the Veteran was diagnosed with dermatitis.  The examiner noted the following information.  The Veteran reported that she began experiencing symptoms in her right arm while in the military.  She could not provide the year.  She stated her symptoms were tingling in her hand in all 5 digits, pain radiating from her hand up to her shoulder, and weakness in the arm.  She had carpal tunnel surgery in 2006 at the VA in Durham.  Notes from 2005 and 2006 indicate symptoms for many years.  It did not state how may years, however.  It indicates that there was an EMG in 2005 that was positive for carpal tunnel syndrome.  The Veteran stated that the surgery helped her transiently.  She had no more tingling in her hands.  She had pain in the palm of her hands, however.  She stated that she had a splint but it was uncomfortable and she did not use it.  She took Motrin which helped a little bit without any side effects.  She was made worse by using her hands, better by not using her hand.  It flared up several times per week.  As far as activities of daily living, she had difficulty doing anything that required a grip.  She did administrative work and had difficulty with typing. 

After a physical examination, the impression was of right carpal tunnel syndrome.  With regards to whether the Veteran's current right arm condition was a continuation of symptoms noted in the military, the examiner noted that notes from November 1994 indicate right hand pain and an itch.  The Veteran was diagnosed with dermatitis.  In the report of medical history dated June 1996 the Veteran noted that the joints in her hands and arms ache.  The examiner did not see any history of right upper extremity paresthesias.  Given this, the examiner opined that it is less likely as not that the Veteran's current symptomatology in the right upper extremity is a continuation of symptoms from the military.  

Family members of the Veteran submitted identical statements which noted that the Veteran was healthy prior to going into the service, and since leaving service in 1996 and throughout the years has constantly complained of several problems including her hand. 

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right carpal tunnel syndrome/neuropathy (also claimed as a right arm condition).  

While the Veteran has a current diagnosis of right carpal tunnel syndrome, the only relevant medical opinions of record fail to link her current right carpal tunnel syndrome to active service, including the complaints noted therein.  The December 2007 VA examiner reviewed the Veteran's claims file and examined the Veteran.  As to whether the Veteran's chronic right hand condition was at least as likely as not first manifested by complaints of hand pain in service, the examiner said she cannot resolve this issue without resort to mere speculation.  The examiner's reference to a "1999" record appears to have been a misreading of a June 17, 1996 Report of Medical History, wherein the "6" appears to be a poorly written "9". 

The April 2010 VA examiner also reviewed the claims file and examined the Veteran.  He determined that it is less likely as not that the Veteran's current symptomatology in the right upper extremity is a continuation of symptoms from the military.  The examiner explained that there was no history of right upper extremity paresthesias in the service treatment records.  There is no medical opinion to the contrary.  Such a conclusion is also consistent with the other evidence of record noting right arm complaints of two week's duration beginning in June 2002, which is several years after discharge from service.  Following the June 2002 complaint, there were no further complaints until 2004, when she went to the VA medical center for treatment and was ultimately diagnosed with carpal tunnel syndrome.  

Further, the Board notes that the Veteran has provided varying reports of when her current carpal tunnel symptoms began.  The June 2002 private treatment report noted her right arm complaints were of two week's duration.  VA treatment records show that the Veteran had reported in November 2004 that she had experienced right forearm and hand numbness, tingling, and weakness, and elbow and shoulder pains almost daily for the previous 2 years.  She provided a similar history in May 2005.  However, during the December 2007 VA examination, she reported that the onset of her claimed right arm condition had occurred in the early 1990s, and in April 2010, she indicated that she began experiencing symptoms in her right arm while in the military.  

To the extent the Veteran contends that her current carpal tunnel syndrome began in service and continued since, she is not, as a layperson, qualified to render a medical diagnosis or a medical opinion concerning the existence of carpal tunnel syndrome or the etiology thereof.  In this regard, medical testing is required to establish the presence of carpal tunnel syndrome, and medical expertise is required to determine the etiology of such.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion on such matter is not competent medical evidence.  Moreover, while the Veteran's aunts provided lay statements that the Veteran has had complaints concerning her hands after service, such statements do not provide specific information concerning the onset date nor are they competent medical opinions.  

Further, whether any symptoms the Veteran experienced in service or following service are in any way related to her current carpal tunnel syndrome requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As discussed above, the most probative medical opinion failed to find that the symptoms reported during service represented early manifestations of the Veteran's carpal tunnel syndrome.  

In summary, carpal tunnel syndrome was not shown in service, and there are no medical opinions in the record which establish a link between the Veteran's carpal tunnel syndrome and service or any incident of service, including the complaints that were noted therein.  Therefore, the preponderance of the probative evidence is against a finding of service connection for right carpal tunnel syndrome/neuropathy.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right carpal tunnel syndrome/neuropathy (also claimed as a right arm condition) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


